Opinion filed December 13, 2018




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00217-CV
                                  __________

                      RENE H. MOLINAR, Appellant
                                         V.
                ESTHER PATRICIA GARCIA, Appellee


                On Appeal from the County Court at Law No. 2
                           Midland County, Texas
                      Trial Court Cause No. FM58435


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they have reached an agreement regarding the merits
of this appeal and, pursuant to the terms of their settlement agreement, have agreed
that this appeal shall be dismissed. The parties request that we dismiss this appeal
and remand the cause to the trial court. See TEX. R. APP. P. 42.1(a)(2).
        We grant the motion and, accordingly, dismiss the appeal and remand the
cause to the trial court.


                                                                   PER CURIAM


December 13, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2